                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NEW YORK
                                      _____________________

                                     No 16-CV-2148 (JFB) (AYS)
                                      _____________________

                                        GEORGE NASH,

                                                              Plaintiff,

                                             VERSUS


                                COUNTY OF NASSAU, ET AL.,

                                                              Defendants.


                                       ___________________

                                  MEMORANDUM AND ORDER
                                        March 25, 2019
                                     ___________________



JOSEPH F. BIANCO, District Judge:                    to punish.1

   Plaintiff George Nash brings this case               This lawsuit focuses upon the arrest and
against defendants Nassau County, the Nassau         prosecution of plaintiff for the events on
County Police Department (“NCPD”), Acting            October 4, 2013, when his then-spouse alleged
Police Commissioner Thomas Krumpter,                 that plaintiff assaulted her at their home,
Police Officers David Ditieri, Craig Berge,          threatened her life, and made her fear for her
Shaun Michels, Thomas Houghton, Michael              safety and that of their daughter.
Spadaccini, Lieutenant Marc Timpano, and
Sergeant Adam Fischer (collectively,
“defendants”). The case stems from plaintiff’s
October 4, 2013 arrest by the Nassau County
Police following a domestic disturbance at the       1
                                                       At oral argument, plaintiff’s counsel made clear that
residence plaintiff shared with his then-
                                                     he was not attempting to assert an independent claim
spouse, Donna Nash. Plaintiff alleges that the       for “official misconduct” or a due process claim based
police lacked probable cause to arrest him and       upon the taking of plaintiff’s guns. In any event, any
brings claims under 42 U.S.C. § 1983 for false       such claims could not survive summary judgment
arrest, malicious prosecution, official              because no civil cause of action exists for official
                                                     misconduct and there are no allegations (or evidence)
misconduct, failure to supervise, and failure
                                                     that could support a due process claim under Section
                                                     1983.
   On June 1, 2018, defendants moved for                arresting officers had any knowledge of an
summary judgment pursuant to Federal Rule               alleged romantic relationship between the
of Civil Procedure 56. For the reasons that             neighbor and Donna Nash. In any event, even
follow, defendants’ motion is granted in its            assuming arguendo that the arresting officers
entirety. The Court concludes that, based               were aware of that relationship, there is no
upon the undisputed facts, there was probable           evidence in the record (even construing the
cause to arrest plaintiff as a matter of law.           evidence most favorably to plaintiff) from
Specifically, even in plaintiff’s version of the        which a rational jury could conclude that the
events, it is undisputed that, before plaintiff         defendants had any basis to question the
was arrested, defendants Spadaccini, Ditieri,           veracity of Donna Nash’s sworn statement. In
Berge, and Michels responded to the scene               short, there is no evidence of any agreement
because plaintiff’s then-spouse Donna Nash              by the neighbor and Donna Nash to falsely
called 911 regarding a domestic disturbance,            implicate plaintiff in these crimes and, in any
that Donna Nash made a sworn statement that             event, there is no evidence that the arresting
plaintiff assaulted her, threatened her life, and       officers would have had any knowledge of
that she feared for her safety and that of her          such collusion. This wholly speculative
daughter, and that defendants did not learn of,         theory is insufficient to create a material issue
or observe anything, at the scene that                  of disputed fact that would preclude summary
undermined Donna Nash’s credibility. Those              judgment.
sworn assertions by Donna Nash were
sufficient to establish probable cause to arrest           Even assuming arguendo that there was not
and prosecute plaintiff for Misdemeanor                 probable cause to arrest and prosecute, the
Assault in the Third Degree With Intent to              individual defendants are entitled to qualified
Cause Physical Injury, in violation of New              immunity because, even under plaintiff’s
York Penal Law § 120.00 and Misdemeanor                 version of the information available to the
Menacing in the Third Degree, in violation of           police on that date and drawing all reasonable
New York Penal Law § 120.15. Absent                     inferences in plaintiff’s favor, officers of
circumstances calling Donna Nash’s report               reasonable competence could disagree over
into question at the time of the arrest, the            whether there was probable cause to arrest.
responding officers were not required to                Although plaintiff would like to second guess
engage in further investigation before                  the officers’ decision to arrest without further
arresting plaintiff.                                    investigation, a reasonable police officer
                                                        thrust into this potentially volatile situation
   Plaintiff disputes the truth of Donna Nash’s         even under the factual circumstances as
report and asserts that relationships between           described by plaintiff—regarding a domestic
Donna Nash and her neighbor, and between                dispute that caused his then-spouse, per her
the neighbor and members of the NCPD                    sworn statement, to allege assault and fear for
created bias on the part of the officers, causing       her safety—could reasonably conclude that
them to believe Donna Nash and arrest                   probable cause existed for the arrest and
plaintiff absent probable cause.            As a        prosecution of plaintiff for Misdemeanor
threshold matter, although Donna Nash called            Assault in the Third Degree With Intent to
the police from the neighbor’s home, plaintiff          Cause Physical Injury and Misdemeanor
has failed to put forth any evidence that the           Menacing in the Third Degree.


                                                    2
   Finally, because there is no underlying                  Incident Report:
constitutional violation because of the
existence of probable cause, the Monell claims                  I returned home from work and went
against Nassau County also cannot survive                       down to my office. My husband
summary judgment.                                               George Nash came down and a verbal
                                                                argument ensued regarding our
                I. BACKGROUND                                   divorce. George then became enraged
                                                                to the point that he grabbed me by the
            A. Factual Background                               face and pushed me over the chair, I
                                                                was seated when he grabbed me.
    The following facts are taken from the                      After George let go he left the room
parties’ depositions, declarations, exhibits,                   and I grabbed my cell phone to call
and respective Local Rule 56.1 statements of                    911. When he found out I called 911
facts.2 Upon consideration of a motion for                      he said “I will kill you, I will gut you.
summary judgment, the Court construes the                       If you call the cops I have nothing to
facts in the light most favorable to the non-                   lose I will kill you.” He also
moving party. See Capobianco v. City of New                     threatened to harm our daughter in the
York, 422 F.3d 47, 50 n.1 (2d Cir. 2005).                       same way but I do not remember his
Thus, with regard to defendants’ motion for                     exact words. My lower jaw is in pain
summary judgment, the Court shall construe                      from when he grabbed me. I am in fear
the facts in favor of plaintiff.                                for my personal safety as well as my
                                                                daughter’s personal safety. I want him
    On October 4, 2013, Nassau County                           arrested for grabbing me and
Police Department officers responded to a                       threatening mine and my daughter’s
domestic disturbance at the residence that                      life.
plaintiff shared with his then-spouse Donna
Nash. (Defs.’ 56.1 ¶ 5.) Before NCPD                        (Defs.’ 56.1 ¶ 5; Reissman Dec., Ex. B at 1.)
officers arrived, plaintiff left the premises and           Officer Ditieri’s narrative of the investigation,
went to his mother’s home nearby. (Id. at 11.)              based upon the inverview of Donna Nash,
At the time of the incident, plaintiff had                  noted that plaintiff “pushed and then grabbed
several licensed firearms, all of which he                  victim by the face . . . let victim go and then
stored at his mother’s home. (Nash Dep. at                  stated ‘I will kill you’ and ‘I will gut you,’”
21:16-17.)                                                  “threatened to injure their daughter Megan,”
                                                            and that Donna Nash “ha[d] pain in her jaw
    Upon his arrival at the scene, NCPD                     from the altercation and [wa]s in fear of her
Officer Ditieri spoke to Donna Nash, who                    safety,” “requested an arrest,” and “refused
provided the following sworn statement for                  medical treatment at scene.” (Reissman Dec.,
the purposes of the New York State Domestic                 Ex. B at 2.)

                                                                When patrol supervisor Officer Berge
2                                                           arrived, Officer Ditieri reported to him that,
 Unless otherwise noted, where one party’s Local Rule
56.1 statement is cited, the opposing party does not        “[i]t’s a domestic dispute, husband and wife,
deny the assertion or does not support its denial or        that the husband has some hand guns and he
objection with admissible evidence.

                                                        3
threatened to kill his wife and he fled the            Donna Nash was in a romantic relationship
scene and she was fearful that he was going to         with their neighbor. See Pls.’ 56.1 ¶ 9
come back and kill her.” (Defs.’ 56.1 ¶ 9,             (alleging the neighbor was Donna Nash’s
quoting Berge Dep. at 7:8-18.) Donna Nash              “paramour”). Further, he asserts that the
also told Officer Berge that “in her mind,             neighbor was friends with defendant Marc
plaintiff left the scene to go to his mother’s         Timpano (id. ¶ 14), cousin of the former head
house in Massapequa, where plaintiff’s                 of the Patrolmen’s Benevolent Association in
handguns were stored, and return with a                the area (id. ¶ 15), and knew several of the
handgun to kill her.” (Defs.’ 56.1 ¶ 10, citing        responding officers because they “turned out”
Berge Dep. at 7:20-8:11.) Officers did not             – that is, picked up their squad cars – at the
interview either of the Nash children, both of         North Massapequa firehouse, where the
whom were home at the time of the incident.            neighbor was a volunteer firefighter (id. ¶ 13).
(Pls.’ 56.1 ¶ 16.)                                     Plaintiff further asserts that Donna Nash went
                                                       to the neighbor’s house after the alleged
    Officers Ditieri and Berge went to                 assault on October 4, 2013, and called 911
plaintiff’s mother’s home, where they were             from his house. (Id. ¶ 10.) Plaintiff asserts
informed that he had left; while en route back         that the neighbor’s relationship with Donna
to the scene from plaintiff’s mother’s home,           Nash and the police affected the police
they learned that plaintiff had returned to his        officers’ decisions with respect to plaintiff,
residence. (Berge Dep. at 9:17-10:15.) They            including the decision to arrest. There is no
returned to the scene, where plaintiff was then        evidence in the record that the responding
handcuffed and placed in the back of a squad           officers were aware of any alleged relationship
car. (Berge Dep. at 12:12-20.) When Officers           between the neighbor and Donna Nash, or that
Spadaccini and his assisting officer, Officer          they were pressured by Lieutenant Timpano or
Michels, arrived, Officer Ditieri told Officer         anyone else to effectuate plaintiff’s arrest.3
Spadaccini that plaintiff had assaulted Donna
Nash and their daughter. (Spadaccini Dep. at                            B. Procedural History
15:5-7.) Based on the information provided
by Officer Ditieri and contained in the                   On April 29, 2016, plaintiff brought this
Domestic Incident Report, Officer Spadaccini           action, naming Nassau County, the Nassau
arrested and charged plaintiff with                    County Police Department, Commissioner
Misdemeanor Assault in the Third Degree                Thomas Krumpter, Police Officers David
With Intent to Cause Physical Injury in                Ditieri, Craig Berge, Shaun Michels, Thomas
violation of New York Penal Law § 120.00               Houghton, Michael Spadaccini, Lieutenant
and Misdemeanor Menacing in the Third                  Marc Timpano, and Sergeant Adam Fischer as
Degree in violation of New York Penal Law §
120.15. (Spadaccini Dep. at 28:15-30:2;
Defs.’ 56.1 ¶ 13; Reissman Dec., Ex. E.) On            3
                                                         The Court notes that plaintiff’s 56.1 Statement
September 14, 2015, plaintiff was acquitted of         contains no citations to the record. However, even
all criminal charges by Judge Helen                    assuming there was evidence in the record to support
                                                       each of the factual assertions asserted therein (as
Voutsinas. (Pls.’ 56.1 ¶ 21.)
                                                       opposed to the speculative conclusions and arguments),
                                                       the Court concludes that the evidence does not create
   In his 56.1 Statement, plaintiff alleges that       material issues of disputed facts as to the claims in this
                                                       case, for reasons discussed infra.

                                                   4
defendants. Plaintiff alleges that, under 42          The court “is not to weigh the evidence but is
U.S.C. § 1983, his arrest and prosecution             instead required to view the evidence in the
violated his Fourth and Fourteenth                    light most favorable to the party opposing
Amendment rights. (Compl. ¶¶ 52-72.) He               summary judgment, to draw all reasonable
also asserts claims under Section 1983 that           inferences in favor of that party, and to
defendants engaged in official misconduct,            eschew credibility assessments.” Amnesty
failed to adequately supervise their                  Am. v. Town of W. Hartford, 361 F.3d 113,
subordinates, and that Nassau County and              122 (2d Cir. 2004); see Anderson v. Liberty
Nassau County Police Department maintain              Lobby, Inc., 477 U.S. 242, 248 (1986)
customs, policies, and practices involving            (summary judgment is unwarranted if “the
failure to train and supervise against,               evidence is such that a reasonable jury could
investigate, and punish unconstitutional              return a verdict for the nonmoving party”).
conduct by its officers. (See id. ¶¶ 73-93.)
                                                         Once the moving party has met its burden,
   Following discovery, defendants moved for          the opposing party “‘must do more than
summary judgment, and the motion was fully            simply show that there is some metaphysical
briefed. The Court held oral argument on the          doubt as to the material facts . . . . [T]he
motion on September 20, 2018. At oral                 nonmoving party must come forward with
argument, plaintiff requested that he be              specific facts showing that there is a genuine
allowed to submit additional briefing on the          issue for trial.’” Caldarola v. Calabrese, 298
issue of any evidence in the record regarding         F.3d 156, 160 (2d Cir. 2002) (quoting
relationships between defendant officers and          Matsushita Elec. Indus. Co. v. Zenith Radio
plaintiff’s neighbor. The Court granted the           Corp., 475 U.S. 574, 586-87 (1986) (emphasis
request, and plaintiff made an additional             in original)). As the Supreme Court stated in
submission on September 21, 2018. The                 Anderson, “[i]f the evidence is merely
matter is now fully submitted.                        colorable, or is not significantly probative,
                                                      summary judgment may be granted.”
            II. STANDARD OF REVIEW                    Anderson, 477 U.S. at 249-50 (citations
                                                      omitted). Indeed, “the mere existence of some
   The standards for summary judgment are             alleged factual dispute between the parties”
well settled. Pursuant to Federal Rule of Civil       alone will not defeat a properly supported
Procedure 56(c), summary judgment is                  motion for summary judgment. Id. at 247-48
appropriate only if “the pleadings, the               (emphasis in original). Thus, the nonmoving
discovery and disclosure materials on file, and       party may not rest upon mere conclusory
any affidavits show that there is no genuine          allegations or denials but must set forth
issue as to any material fact and that the            “‘concrete particulars’” showing that a trial is
movant is entitled to judgment as a matter of         needed. R.G. Group, Inc. v. Horn & Hardart
law.” Fed. R. Civ. P. 56(c); Reiseck v.               Co., 751 F.2d 69, 77 (2d Cir. 1984) (quoting
Universal Commc’ns of Miami, Inc., 591 F.3d           SEC v. Research Automation Corp., 585 F.2d
101, 104 (2d Cir. 2010). The moving party             31, 33 (2d Cir. 1978)). Accordingly, it is
bears the burden of showing that he or she is         insufficient for a party opposing summary
entitled to summary judgment. See Huminski            judgment “‘merely to assert a conclusion
v. Corsones, 396 F.3d 53, 69 (2d Cir. 2005).          without supplying supporting arguments or


                                                  5
facts.’” BellSouth Telecomms., Inc. v. W.R.                   municipality and cannot sue or be sued.’”
Grace & Co., 77 F.3d 603, 615 (2d Cir. 1996)                  (quoting Hall v. City of White Plains, 185 F.
(quoting Research Automation Corp., 585                       Supp. 2d 293, 303 (S.D.N.Y. 2002))); Davis v.
F.2d at 33).                                                  Lynbrook Police Dep’t, 224 F. Supp. 2d 463,
                                                              477 (E.D.N.Y. 2002) (dismissing claim
                    III. DISCUSSION                           against Lynbrook Police Department because
                                                              “[u]nder New York law, departments that are
      A. Plaintiff’s Claims Under 42 U.S.C.                   merely administrative arms of a municipality
                     § 1983                                   do not have a legal identity separate and apart
                                                              from the municipality and, therefore, cannot
    Plaintiff brings claims under 42 U.S.C.                   sue or be sued”). Accordingly, summary
§ 1983 for false arrest, malicious prosecution,               judgment is warranted in favor of the Nassau
official misconduct, failure to supervise, and                County Police Department.
failure to punish. As set forth below,
defendants are entitled to summary judgment                       2. Claims for False Arrest and Malicious
on these claims because the responding                                        Prosecution
officers had probable cause to arrest and
prosecute plaintiff based upon the                                To prevail on a claim under § 1983, a
uncontroverted evidence in the case regarding                 plaintiff must show: (1) the deprivation of any
the sworn statement by Donna Nash and the                     rights, privileges, or immunities secured by
absence of any basis to question her veracity.                the Constitution and laws, (2) by a person
                                                              acting under the color of state law. 42 U.S.C.
       1. Nassau County Police Department                     § 1983. “Section 1983 itself creates no
                                                              substantive rights; it provides only a
   As a threshold matter, the Court concludes                 procedure for redress for the deprivation of
that the Nassau County Police Department is                   rights established elsewhere.” Sykes v. James,
not a proper defendant for any of plaintiff’s                 13 F.3d 515, 519 (2d Cir. 1993) (citing City of
Section 1983 claims.4 It is well settled that an              Oklahoma City v. Tuttle, 471 U.S. 808, 816
entity such as the Nassau County Police                       (1985)). “Claims for false arrest or malicious
Department is an “administrative arm” of the                  prosecution, brought under § 1983 to
same municipal entity as Nassau County and                    vindicate the Fourth and Fourteenth
thus lacks the capacity to be sued. See, e.g.,                Amendment right to be free from
Caidor v. M&T Bank, No. 5:05-CV-297, 2006                     unreasonable seizures, are ‘substantially the
U.S. Dist. LEXIS 22980, at *6-7 (N.D.N.Y.                     same’ as claims for false arrest or malicious
Mar. 27, 2006) (“‘Under New York law,                         prosecution under state law.” Jocks v.
departments which are merely administrative                   Tavernier, 316 F.3d 128, 134 (2d Cir. 2003)
arms of a municipality, do not have a legal                   (citing Weyant v. Okst, 101 F.3d 845, 852 (2d
identity separate and apart from the                          Cir. 1996) (false arrest) and Conway v. Village
                                                              of Mount Kisco, 750 F.2d 205, 214 (2d Cir.
                                                              1984) (malicious prosecution)).
4
  The Court notes that plaintiff did not address this
argument in his opposition, and thus, while the Court
has the discretion to deem it abandoned, it nonetheless
has conducted the applicable analysis.

                                                          6
                  a. False Arrest                      (1982)). “The question of whether or not
                                                       probable cause existed may be determinable
                i. Applicable Law                      as a matter of law if there is no dispute as to
                                                       the pertinent events and the knowledge of the
     The Second Circuit has established that           officers, or may require a trial if the facts are
“‘[t]he existence of probable cause to arrest          in dispute.” Weyant, 101 F.3d at 852
constitutes justification and is a complete            (citations omitted).
defense to an action for false arrest, whether
that action is brought under state law or under                           ii. Application
§ 1983.” Jenkins v. City of N.Y., 478 F.3d 76,
84 (2d Cir. 2007) (quoting Weyant, 101 F.3d               Applying that standard here, even
at 852). In general, probable cause is                 construing the evidence most favorably to
established where “the [arresting] officer has         plaintiff, no reasonable jury could find that the
‘knowledge of, or reasonably trustworthy               responding officers lacked probable cause to
information as to, facts and circumstances that        arrest plaintiff based upon the undisputed
are sufficient to warrant a person of                  facts.
reasonable caution in the belief that an offense
has been or is being committed by the person               Plaintiff does not dispute that, when
to be arrested.’” Finigan v. Marshall, 574             Officer Ditieri arrived at the scene, Donna
F.3d 57, 62 (2d Cir. 2009) (quoting Zellner v.         Nash told him that plaintiff had assaulted her,
Summerlin, 494 F.3d 344, 368 (2d Cir. 2007));          threatened her life, and that she feared for her
see also Weyant, 101 F.3d at 852 (citing               safety and that of her daughter; specifically,
Dunaway v. New York, 442 U.S. 200, 208 n.9             that she thought plaintiff had gone to his
(1979) (additional citations omitted)).                mother’s house to retrieve a firearm. (Defs.’
Furthermore, “[t]he validity of an arrest does         56.1 ¶ 10.) Further, Donna Nash made a
not depend upon an ultimate finding of guilt           sworn statement recorded in the Domestic
or innocence.” Peterson v. Cty. of Nassau,             Incident Report narrating the assault and
995 F. Supp. 305, 313 (E.D.N.Y. 1998) (citing          threat. (Reissman Dec., Ex. B.) With regard
Pierson v. Ray, 386 U.S. 547, 555 (1967)).             to the threat, in addition to asserting in her
“Rather, the court looks only to the                   sworn statement that plaintiff had said “I will
information the arresting officer had at the           kill you, I will gut you,” (id.), Donna Nash
time of the arrest.” Id. (citing Anderson v.           told Officer Ditieri that plaintiff “threatened to
Creighton, 483 U.S. 635, 641 (1987)).                  kill [her] and he fled the scene and she was
Moreover, a determination of probable cause            fearful that [plaintiff] was going to come back
is based upon the “totality of the                     and kill her,” which Officer Ditieri relayed to
circumstances, and where law enforcement               Officer Berge, (Berge Dep. 7:8-18), and which
authorities are cooperating in an investigation        Officer Spadaccini recorded as the basis for
. . . , the knowledge of one is presumed shared        plaintiff’s arrest (Reissman Dec., Ex. A).
by all.” Calamia v. City of N.Y., 879 F.2d             Thus, it is undisputed that Donna Nash
1025, 1032 (2d Cir. 1989) (internal citations          reported to the police that plaintiff had
and quotations omitted); see also Bernard v.           assaulted her and threatened her life.
United States, 25 F.3d 98, 102 (2d Cir. 1994)
(citing Illinois v. Gates, 462 U.S. 213, 230              It is well settled that probable cause can


                                                   7
exist solely based on information from an              it remains undisputed that she alleged that the
alleged victim—such as Donna Nash                      assault occurred and complained of resulting
here—“unless circumstances raise doubt as to           pain in her jaw (Reissman Dec., Ex. B.).
the person’s veracity.” Curley v. Village of           Accordingly, the Court concludes that the
Suffern, 268 F.3d 65, 69-70 (2d Cir. 2001)             record contains no evidence of any
(affirming district court’s grant of summary           information made known to the officers that
judgment to defendants on false arrest claim           would have been sufficient to undermine the
because statements from alleged assault                credibility of Donna Nash’s sworn report of
victims established probable cause); see, e.g.,        domestic abuse.
Martinez v. Simonetti, 202 F.3d 625, 634 (2d
Cir. 2000) (“We have previously held that                 Thus, the undisputed facts establish that,
police officers, when making a probable cause          before arresting plaintiff, officers had learned
determination, are entitled to rely on the             that Donna Nash complained that plaintiff had
victims’ allegations that a crime has been             assaulted her and threatened her life, had
committed.”); Stokes v. City of N.Y., 05-cv-           made a sworn statement to that effect, and that
0007(JFB)(MDG), 2007 WL 1300983, at *5                 no facts were known to the officers at the
(E.D.N.Y. May 3, 2007) (“[T]he Second                  scene that would undermine the credibility of
Circuit and other courts have found probable           Donna Nash’s statements. Based on these
cause to exist where, in the absence of                undisputed facts, officers had probable cause
circumstances raising doubts as to the victim’s        to arrest plaintiff for assault and menacing as
veracity, the police received information              a matter of law. Under New York law, the
directly from a purported victim of a crime            crime of assault in the third degree requires
without a formal written complaint.”).                 that defendant either (1) “[w]ith intent to
                                                       cause physical injury, . . . causes such injury,”
   Although plaintiff argues that the                  (2) “recklessly causes physical injury,” or (3)
circumstances surrounding the incident—                “[w]ith criminal negligence, . . . causes
namely, plaintiff’s allegations that Donna             physical injury . . . by means of a deadly
Nash had stated she would “get [plaintiff] out         weapon or a dangerous instrument.” See N.Y.
of the house by whatever means necessary,”             Penal L. § 120.00. The crime of menacing in
(Pls.’ 56.1 ¶ 4), and her alleged romantic             the third degree requires that defendant, “by
relationship with the neighbor—create an               physical menace, . . . place[] or attempt[] to
issue of fact as to whether the officers should        place another person in fear of death,
have doubted her veracity, the Court                   imminent serious physical injury or physical
disagrees. There is no evidence that the               injury.” N.Y. Penal L. § 120.15. Here, it is
responding officers had any knowledge of a             undisputed that the officers knew that Donna
romantic relationship between the neighbor             Nash claimed plaintiff grabbed her by the jaw,
and Donna Nash or, even if they were aware             causing significant pain, during an argument
of that relationship, how that relationship            regarding their contentious pending divorce.
would have undermined the veracity of her              Officers could reasonably infer plaintiff’s
sworn statement. Plaintiff also argues that            intent to cause the injury from the nature of
Donna Nash’s refusal of medical attention at           Donna Nash’s allegations, but even absent
the scene should have prompted further                 intent to injure, the circumstances support, at
investigation by officers (Pls.’ 56.1 ¶ 18), but       the very least, recklessness by plaintiff


                                                   8
resulting in Donna Nash’s injuries. Cf.                 defendant’s story holds water, not the
Krause v. Bennett, 887 F.2d 362, 371 (2d Cir.           arresting officer. Once officers possess facts
1989) (noting that “it is impossible” for               sufficient to establish probable cause, they are
arresting officer to say with certainty that an         neither required nor allowed to sit as
individual possessed a given state of mind and          prosecutor, judge, or jury.”) (internal citation
finding that officer was “entitled to rely on the       omitted); Rae v. Cty. of Suffolk, 693 F. Supp.
implications of the information known to him            2d 217, 225 (E.D.N.Y. 2010) (“While, in
in assessing whether” arrestee possessed a              hindsight, it may be that Voight could have
particular mental state). With regard to                asked additional questions, or conducted a
menacing, is it undisputed that Donna Nash              fuller investigation, the role of the court is not
claimed that plaintiff said “I will kill you, I         to overly scrutinize the decisions of police
will gut you,” in the aftermath of a physical           officers from its vantage in chambers, long
altercation, after which she believed that              after those decisions were made, but to
plaintiff had gone to his mother’s house to             determine whether the officers acted
retrieve his firearms. (Reissman Dec., Ex. B at         reasonably and in compliance with what the
2.) Taken together, these undisputed facts              law requires based on what they knew at the
gave the responding officers probable cause to          time.”).
believe that plaintiff had committed the crimes
of assault in the third degree and menacing in              In a related point, plaintiff argues that
the third degree.                                       defendants’ decision not to investigate further
                                                        was based on bias created by the relationships
    Plaintiff asserts that there are disputed           he alleges to have existed between responding
issues of material fact as to whether the               officers and the neighbor (who was Donna
responding officers had probable cause. First,          Nash’s alleged paramour), or pressure placed
plaintiff faults officers for failing to                on them by others in the NCPD with whom
investigate further before effectuating his             the neighbor had a relationship as a volunteer
arrest, particularly in failing to interview            firefighter. In particular, plaintiff argues that
plaintiff and the Nash children. The Court              the “coincidences” of the relationships he
disagrees. Probable cause does not require              alleges are in themselves triable issues of fact.
that the police rule out innocent explanations          As noted above, the evidence in the record
for the suspect’s activities. Ricciuti v. N.Y.C.        does not support these conclusory allegations
Transit Auth., 124 F.3d 123, 128 (2d Cir.               and speculative theories. Even assuming
1997) (“Once a police officer has a reasonable          arguendo that one or more of the responding
basis for believing there is probable cause, he         officers had a personal relationship with the
is not required to explore and eliminate every          neighbor or had been contacted by someone
theoretically plausible claim of innocence              who did, these facts do not ultimately affect
before making an arrest.”); Curley, 268 F.3d            the validity of the officers’ finding of probable
at 70 (“Although a better procedure may have            cause in this case because, under New York
been for the officers to investigate plaintiff’s        law, Donna Nash’s statement as a
version of events more completely, the                  complaining witness was sufficient to create
arresting officer does not have to prove                probable cause absent circumstances creating
plaintiff’s version wrong before arresting              doubt as to her veracity at the scene. As noted
him.”); Krause, 887 F.2d at 372 (“It is up to           supra, even assuming arguendo that officers
the factfinder to determine whether a                   were aware of a relationship between Donna

                                                    9
Nash and the neighbor, there is no evidence            third element, “probable cause” for malicious
that any such relationship undermined her              prosecution purposes is assessed “‘in light of
veracity with respect to her sworn statement of        facts known or reasonably believed at the time
domestic abuse.                                        the prosecution was initiated,’” and not at the
                                                       time of arrest. Drummond, 522 F. Supp. 2d at
   Given these undisputed facts, no                    678 (quoting Carson v. Lewis, 35 F. Supp. 2d
reasonable jury could find that the responding         250, 263 (E.D.N.Y. 1999)). However, if the
officers lacked probable cause to arrest               police had probable cause to arrest, a plaintiff
plaintiff.     In sum, based upon the                  in a malicious prosecution case must show
uncontroverted evidence in the record,                 that facts emerged following the arrest to
defendants are entitled to summary judgment            vitiate probable cause. Id. (granting summary
on plaintiff’s § 1983 false arrest claim.              judgment to defendants on malicious
                                                       prosecution claim because police had probable
            b. Malicious Prosecution                   cause to arrest plaintiff and plaintiff’s alibi
                                                       and character reference from employer did not
   The Court also concludes that defendants            defeat probable cause); see also Torraco v.
should be granted summary judgment on                  Port Auth. of N.Y. & N.J., 539 F. Supp. 2d
plaintiff’s malicious prosecution claim. To            632, 652-53 (E.D.N.Y. 2008) (granting
succeed on a malicious prosecution claim               summary judgment to defendants on malicious
under § 1983, a plaintiff must show (1) that           prosecution claim because probable cause
the defendant commenced or continued a                 existed for arrest and plaintiff’s allegations
criminal proceeding against him; (2) that the          regarding additional, post-arrest information
proceeding was terminated in the plaintiff’s           were “speculation”); Coyle v. Coyle, 354 F.
favor; (3) that there was no probable cause for        Supp. 2d 207, 213 (E.D.N.Y. 2005)
the proceeding; and (4) that the proceeding            (dismissing malicious prosecution claim
was instituted with malice.           Droz v.          where defendants had probable cause to arrest
McCadden, 580 F.3d 106, 109 (2d Cir. 2009);            plaintiff and were not made aware of any facts
Drummond v. Castro, 522 F. Supp. 2d 667,               that would negate probable cause). In this
677-78 (S.D.N.Y. 2007).             Malicious          case, plaintiff has not made the Court aware of
prosecution claims under § 1983 also require           any post-arrest facts that would alter the initial
that there “‘be a seizure or other ‘perversion         finding of probable cause at the time of the
of proper legal procedures’ implicating the            arrest. As such, the Court grants summary
claimant’s personal liberty and privacy                judgment to the defendants on this claim.
interests under the Fourth Amendment.’”
Conte v. Cty. of Nassau, 06-CV-4746                                  c. Qualified Immunity
(JFB)(ETB), 2008 WL 905879, at *11
(E.D.N.Y. Mar. 31, 2008) (quoting                         Even assuming arguendo that the
Washington v. Cty. of Rockland, 373 F.3d 310,          responding officers lacked probable cause and
316 (2d Cir. 2004)).                                   the arrest and prosecution violated plaintiff’s
                                                       rights under the Fourth and Fourteenth
    Here, the first two elements are satisfied.        Amendments, they would still be entitled to
It is undisputed that a criminal proceeding was        summary judgment on qualified immunity
instituted against plaintiff and that this             grounds. As set forth below, even taking
proceeding terminated in his favor. As to the          plaintiff’s version of the information available

                                                  10
to the police that day as true and drawing all             “reasonableness” for purposes of qualified
reasonable inferences in plaintiff’s favor,                immunity. See Kerman v. City of N.Y., 374
officers of reasonable competence could                    F.3d 93, 116 (2d Cir. 2004); see also
disagree on whether the probable cause test                Anderson v. Creighton, 483 U.S. 635, 641
was met. Thus, qualified immunity is                       (1987) (“It simply does not follow
warranted.                                                 immediately from the conclusion that it was
                                                           firmly established that warrantless searches
   The doctrine of qualified immunity shields              not supported by probable cause and exigent
government officials from civil liability if               circumstances violate the Fourth Amendment
their “conduct does not violate clearly                    that [the] search was objectively legally
established statutory or constitutional rights of          unreasonable.”)). In Anderson, the Supreme
which a reasonable person would have                       Court held that “it is inevitable that law
known.” Harlow v. Fitzgerald, 457 U.S. 800,                enforcement officials will in some cases
818 (1982). As the Second Circuit has noted,               reasonably but mistakenly conclude that
“[t]his doctrine is said to be justified in part by        probable cause is present, and we have
the risk that the ‘fear of personal monetary               indicated that in such cases those
liability and harassing litigation will unduly             officials—like other officials who act in ways
inhibit officials in the discharge of their                they reasonably believe to be lawful—should
duties.’” McClellan v. Smith, 439 F.3d 137,                not be held personally liable.” 483 U.S. at
147 (2d Cir. 2006) (quoting Thomas v. Roach,               641.
165 F.3d 137, 142 (2d Cir. 1999)). Thus,
qualified immunity is not merely a defense but                The Second Circuit has defined this
rather is also “an entitlement not to stand trial          standard, which is often referred to as
or face the other burdens of litigation.”                  “arguable probable cause,” as follows:
Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).
Accordingly, the availability of qualified                        Arguable probable cause exists
immunity should be decided by a court “at the                     when a reasonable police
earliest possible stage in litigation.” Hunter v.                 officer in the same
Bryant, 502 U.S. 224, 227 (1991).                                 circumstances and possessing
                                                                  the same knowledge as the
   An arresting officer is entitled to qualified                  officer in question could have
immunity on claims of false arrest and                            reasonably believed that
malicious prosecution if either: (a) it was                       probable cause existed in the
objectively reasonable for the officer to                         light of well established law.
believe that probable cause existed, or (b)                       It is inevitable that law
officers of reasonable competence could                           enforcement officials will in
disagree on whether the probable cause test                       some cases reasonably but
was met. Walczyk v. Rio, 496 F.3d 139, 163                        mistakenly conclude that
(2d Cir. 2007); Posr v. Court Officer Shield                      probable cause is present, and
No. 207, 180 F.3d 409, 416 (2d Cir. 1999)                         we have indicated that in such
(quoting Golino v. City of New Haven, 950                         cases those officials—like
F.2d 864, 870 (2d Cir. 1991)). The issue of                       other officials who act in ways
“reasonableness” for purposes of probable                         they reasonably believe to be
cause is distinct from the issue of                               lawful—should not be held

                                                      11
       personally liable.                               believed that probable cause existed” to arrest
                                                        plaintiff. Cerrone, 246 F.3d at 203.
Cerrone v. Brown, 246 F.3d 194, 203 (2d Cir.
2001) (quotations and citations omitted)                    Accordingly, even assuming arguendo that
(emphasis in original). Moreover, under this            probable cause was lacking, responding
standard, “an ‘arresting officer is entitled to         officers are entitled to summary judgment on
qualified immunity as a matter of law if the            qualified immunity grounds because there was
undisputed facts and all permissible inferences         arguable probable cause to arrest.
favorable to the plaintiff show . . . that
officers of reasonable competence could                                     3. Monell Claims
disagree on whether the probable cause test
was met.’” McClellan v. Smith, 439 F.3d 137,               Plaintiff also asserts § 1983 claims against
147-48 (2d Cir. 2006) (quoting Robison v.               Nassau County for failing to adequately
Via, 821 F.2d 913, 921 (2d Cir. 1987)).                 supervise, train, and punish police officers
                                                        with regard to probable cause required for
    For the same reasons that the Court                 arrests.5 As set forth below, the County is
concludes that probable cause existed to arrest         entitled to summary judgment on these claims.
plaintiff, the Court also finds that responding
officers, at the very least, had arguable                  Under Monell v. Department of Social
probable cause to arrest plaintiff. Both the            Services, 436 U.S. 658 (1978), a municipal
Supreme Court and the Second Circuit have               entity may be held liable under § 1983 where
emphasized that “[n]ormally, it is only the             a plaintiff demonstrates that the constitutional
‘plainly incompetent or those who knowingly             violation complained of was caused by a
violate the law’—those who are not worthy of            municipal “policy or custom.” Monell, 436
the mantle of the office—who are precluded              U.S. at 694-95; Patterson v. Cty. of Oneida,
from claiming the protection of qualified               375 F.3d 206, 226 (2d Cir. 2004) (citing Jett
immunity.” Moore v. Andreno, 505 F.3d 203,              v. Dallas Indep. Sch. Dist., 491 U.S. 701, 733-
214 (2d Cir. 2007) (quoting Malley v. Briggs,           36 (1989) and Monell, 436 U.S. at 692-94).
475 U.S. 335, 341 (1986)). Here, there is no            “The policy or custom need not
evidence that the responding officers’ conduct
was plainly incompetent or that they engaged            5
                                                          First, the Court notes that plaintiff failed to oppose
in a knowing violation of the law, and, thus,
                                                        defendants’ motion on these claims and accordingly has
they are entitled to qualified immunity. As             the discretion to deem them abandoned, but it has
noted earlier, it is undisputed that, before            nonetheless conducted an analysis on the merits.
arresting plaintiff, Donna Nash had alleged in          Second, to the extent plaintiff also seeks to hold the
a sworn statement that: (1) during an                   individual defendants liable on these claims in their
                                                        official capacities, those claims are duplicative of the
argument, plaintiff grabbed her face, injuring
                                                        municipal liability claim lodged against the County.
her jaw; (2) plaintiff threatened her life; and         See, e.g., Tsotesi v. Bd. of Educ., 258 F. Supp. 2d 336,
(3) she feared for her safety and that of her           338 n.10 (S.D.N.Y. 2003) (dismissing claims against
daughter and that there were no circumstances           officials sued in their official capacities where plaintiff
at the scene that gave officers reason to doubt         also sued municipality (citing Kentucky v. Graham, 473
                                                        U.S. 159, 165-66 (1985))); see also Monell, 436 U.S. at
the veracity of her report. On these facts, even
                                                        691 (holding that “official-capacity suits generally
drawing all reasonable inferences in plaintiff’s        represent only another way of pleading an action
favor, officers “could have reasonably                  against an entity of which an officer is an agent”).

                                                   12
